Citation Nr: 0822539	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment.

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance, or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2003 and August 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, 
which, in pertinent part, denied entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment and entitlement to special 
monthly compensation based upon the need for regular aid and 
attendance, or on account of being housebound.  

The veteran's appeal was previously before the Board in July 
2006, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In the May 2008 informal hearing presentation, the veteran's 
representative raised the issues of entitlement to service 
connection for residuals of a cardiovascular accident (CVA) 
as secondary to service-connected diabetes mellitus and 
entitlement to service connection for schizophrenia as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  The Board finds that remanding the case for 
adjudication of these issues before rendering a decision with 
respect to the automotive allowance and special monthly 
compensation claims on appeal would only serve to needlessly 
delay adjudication of this appeal.  The Board notes that even 
if the veteran were to be service-connected for residuals of 
a CVA or schizophrenia and is found to meet the schedular 
criteria for a grant of automotive allowance or special 
monthly compensation based on these disabilities, the 
effective date of such an award could not be earlier than the 
effective date of service connection for the underlying 
disability(ies).  Should service-connection be established, a 
claim for either automobile allowance or special monthly 
compensation may be raised.  As the issues are not 
inextricable intertwined, the Board may proceed with a 
decision in this case. 

The issues of entitlement to service connection for residuals 
of a CVA as secondary to service-connected diabetes mellitus 
and entitlement to service connection for schizophrenia as 
secondary to PTSD are referred to the RO for the appropriate 
action.

FINDINGS OF FACT

1.  The veteran does not have loss or permanent loss of use 
of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or hips due to service connected disabilities.

2.  The veteran is not a patient in a nursing home or 
bedridden, and service-connected disabilities are not shown 
to be so disabling as to render the veteran unable to care 
for his daily needs or protect himself from the hazards 
incident to his environment.


CONCLUSIONS OF LAW

1.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and necessary adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. §§ 3.808, 4.63 (2007).

2.  The criteria for special monthly compensation based on 
the need for aid and attendance, or on account of being 
housebound, have not been met.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. §§ 3.350(b), 3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2006, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for special 
monthly compensation and financial assistance in the purchase 
of an automobile.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the July 2006 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice by the 
July 2006 letter.  
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.

In the May 2008 informal hearing presentation, the veteran's 
representative argued that the February 2007 VA examination 
is not adequate as it was conducted by a nurse practioner and 
does not comply with the Board's July 2006 remand orders.  
The Board finds that the February 2007 VA examination is 
adequate, as its July 2006 remand only stated that 
examination by a neurologist or physiatrist was preferable, 
not required.  Furthermore, the Court has determined that 
nurse practioners can offer competent medical evidence.  See 
Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Board 
therefore finds that remanding the case for an additional VA 
examination is not necessary.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Automobile or Adaptive Equipment Allowance

Legal Criteria

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran who, due to service-connected 
disability, has: (1) the loss or permanent loss of use of one 
or both feet; (2) the loss or permanent loss of use of both 
hands; or (3) permanent impairment of vision in both eyes, 
resulting in central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of the visual field subtends an angular 
distance no greater than 20 degrees in the better eye.  For 
entitlement to assistance in the purchase of adaptive 
equipment only, a claimant is qualified if ankylosis of one 
or both knees or one or both hips results from a service- 
connected disease or injury.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.808, 17.156 (2007).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well- 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of three and one-half inches or more, will constitute loss of 
use of the foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (2007).

Analysis

The veteran is currently service-connected for PTSD, rated as 
50 percent disabling, diabetes mellitus, rated as 40 percent 
disabling, peripheral neuropathy of the bilateral lower 
extremities, with each extremity rated as 40 percent 
disabling, and peripheral neuropathy of the right upper 
extremity, rated as 10 percent disabling.  He receives a 
combined disability rating of 90 percent for his service-
connected disabilities and was awarded a total disability 
rating due to unemployability in a January 2003 rating 
decision.

The veteran contends that his service-connected peripheral 
neuropathy of the lower extremities has resulted in permanent 
loss of use of his feet and confinement to a wheelchair.  
After review of the medical evidence of record, the Board 
finds that the veteran does not demonstrate permanent loss of 
the use of both feet due to service-connected disability. 

Upon VA examination in February 2007, the veteran reported 
that he could not feel his feet because of numbness from his 
service-connected diabetic peripheral neuropathy.  He also 
stated that he could not walk more than 15 feet without help. 
The examiner found that the veteran could not walk without 
the assistance of another person and required a wheelchair.  
Following physical examination, the examiner diagnosed the 
veteran with slight peripheral neuropathy of the hands and 
feet without complete paralysis of the external popliteal 
nerve.  The examiner noted that the veteran had a CVA in 1992 
that resulted in leg weakness and a spastic gait.  The 
residuals of the veteran's CVA were most likely than not the 
cause of his current difficulties ambulating.  The examiner 
also noted that while records of VAMC treatment showed that 
the veteran used a wheelchair, during examination in October 
and November 2006, he was able to ambulate with a cane.

Similarly, the veteran was diagnosed with slight peripheral 
neuropathy of the upper and lower extremities at a November 
2006 VA examination.

The veteran was also provided a VA examination in October 
2005.  The examiner noted that he was unable to ambulate due 
to his CVA residuals and service-connected peripheral 
neuropathy.  The examiner concluded that it would require 
speculation to determine which of the veteran's overlapping 
neurological conditions resulted in his inability to walk.

Records of outpatient treatment at the VAMC show that the 
veteran was noted to need a wheelchair in March 2002 
secondary to his CVA in 1992.  In November 2002, he was 
treated for a left ankle injury and reported that his prior 
strokes had left him without use of his lower extremities.  
The veteran was found to be permanently disabled in March 
2003 due to his prior stroke.  

The veteran was found to have difficulty standing and walking 
due to pain and burning in his feet at an April 2002 VA 
examination.  The examiner diagnosed peripheral neuropathy 
and noted that the veteran could move all his extremities 
with fair strength except for weakness in his right and 
ankles.  

The evidence of record shows that the veteran is currently 
confined to a wheelchair and is unable to walk without 
assistance; however, it does not establish that the veteran 
experiences loss of the use of his feet due to his service-
connected disabilities, including his peripheral neuropathy 
of the lower extremities.  In fact, the evidence of record 
shows that the veteran continues to experience residuals from 
his prior stroke including weakness in his lower extremities.  
While the October 2005 VA examiner found that it would 
require speculation to determine which of the veteran's 
disabilities caused his inability to walk, the February 2007 
VA examiner found that the veteran's CVA was the cause of his 
current difficulties ambulating.  In addition, both the 
November 2006 and February 2007 VA examiners found that the 
veteran's peripheral neuropathy of the lower extremities was 
no more than slight in severity.  

The Board has considered the statements of the veteran and 
his family that the loss of use of his feet is due to his 
service-connected peripheral neuropathy.  While the veteran 
is competent to report his symptoms of pain, weakness, and 
numbness in his feet, as a lay person, he is not competent to 
offer opinions on medical diagnoses or causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).

In sum, the veteran has not lost the use of his lower 
extremities due to a service-connected disability.  In 
addition, there is no evidence of ankylosis of either hip or 
knee, or that the veteran has lost the use of his hands.  
There is also no evidence that the veteran has permanent 
impairment of vision of both eyes due to a service-connected 
disability.  Thus, entitlement to automobile and adaptive 
equipment is not established.
Special Monthly Compensation

Legal Criteria

Special monthly compensation is payable where a veteran 
suffers from service-connected disability that renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b). 

Applicable law and regulations provide that a veteran shall 
be considered to be in need of regular aid and attendance if: 
he is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed. 38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors 
within the regulation, and at least one of the enumerated 
factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).

In order for the veteran to prevail in his claim, the 
evidence must show that it is a service-connected disability 
that has resulted in the need for regular aid and attendance.  
Prejean v. West, 13 Vet. App. 444 (2000).


Analysis

As noted above, the veteran is not service connected for 
visual impairment, and an VAMC eye examination in October 
2006 showed corrected vision was 20/80 in the right eye and 
20/60 in the left eye.  There is also no evidence that the 
veteran is bedridden.  38 C.F.R. § 3.352(a).

The evidence of record establishes that the veteran requires 
aid in his activities of daily living such as dressing, 
bathing, toileting, and grooming, however, it does not 
establish that he requires this aid due to his service-
connected disabilities.  In this regard, the Board notes that 
the February 2007 VA examiner found that it was less likely 
as not that the veteran required regular aid and attendance 
of another person due to his service-connected disabilities.  
The examiner found that it was more likely than not that the 
veteran's leg weakness and inability to ambulate was due to 
the residuals of his CVA in 1992.

The February 2007 VA examiner also noted that the veteran was 
able to travel beyond his current domicile and would leave 
his home for medical care.  The examiner found that confining 
the veteran to his home would serve no useful purpose and 
that travelling beyond his house did not create an unusually 
dangerous situation.  

In addition, while VA examiners in October 2005 and November 
2006 found that the veteran's peripheral neuropathy has 
affected his activities of daily living, the amount of impact 
has been described as no more than moderate.  Furthermore, 
upon VA examination in February 2007, the veteran's service-
connected PTSD was not noted to have interfered with his 
activities of daily living.  

Finally, the veteran has not presented any evidence 
indicating that he is a patient in a nursing home due to 
service-connected disabilities.  Although he spent several 
days in a VA nursing home in March 2006, he was treated for 
pneumonia, and not for his service-connected disabilities.

Based on this record, the Board finds that the evidence does 
not demonstrate that the veteran requires care or assistance 
on a regular basis to protect him from the hazards or dangers 
of his daily environment due to his service-connected 
disabilities, and entitlement to special monthly compensation 
for aid and attendance is not warranted.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment is denied.

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance, or on account of being 
housebound, is denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


